Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant O Filed by a Party other than the Registrant G Check the appropriate box: O Preliminary Proxy Statement G Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) G Definitive Proxy Statement G Definitive Additional Materials G Soliciting Material Pursuant to ' 240.14a-12 BANNER CORPORATION (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): O No fee required. G Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: N/A (2) Aggregate number of securities to which transactions applies: N/A (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: N/A (4) Proposed maximum aggregate value of transaction: N/A (5) Total fee paid: N/A G Fee paid previously with preliminary materials: N/A G Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: N/A (2) Form, Schedule or Registration Statement No.: N/A (3) Filing Party: N/A (4) Date Filed: N/A March , Dear Shareholder: You are cordially invited to attend the annual meeting of shareholders of Banner Corporation.The meeting will be held at the Marcus Whitman Hotel at 6 W. Rose Street, Walla Walla, Washington, on Tuesday, April 28, 2009, at 10:00 a.m., local time. The Notice of Annual Meeting of Shareholders and Proxy Statement describe the formal business to be transacted at the meeting.During the meeting, we will also report on our operations.Directors and officers of Banner Corporation, as well as a representative of Moss Adams LLP, our independent auditor, will be present to respond to appropriate questions of shareholders. It is important that your shares are represented at this meeting, whether or not you attend the meeting in person and regardless of the number of shares you own.To make sure your shares are represented, we urge you to promptly vote.You may vote your shares via the Internet or a toll-free telephone number, or by completing and mailing the enclosed proxy card.If you attend the meeting, you may vote in person even if you have previously submitted your proxy. We look forward to seeing you at the meeting. Sincerely, /s/ D. Michael Jones D. Michael Jones President and Chief Executive Officer BANNER
